Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 04/05/2021.  In the Amendment, Applicant amended claims 1-3, 5-10, 12-13 and 15-20.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-20.    
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 03/25/2021 has been considered (see form-1449, MPEP 609).

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Kenneth McAusland (client’s representative, Reg. No. 37,980) at the telephone number (415) 617-2242 on 06/22/2021 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claims 6-7 into claim 1, and into the other independent claims 8 and 15 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 1, 6-8, 13-15 and 20 have been amended as follows:

1. (Currently Amended) A system for real time data aggregation in a virtual cube in a multidimensional database, comprising: 
a computer that includes one or more microprocessors; 
a multidimensional database server executing on the computer;
a multidimensional database stored on the multidimensional database sever;

a transparent partition of the multidimensional database, wherein the transparent partition resides on top of said plurality of real-time data cubes;
a provider service of the multidimensional database sever wherein the provider service provides a data source comprising a plurality of connections to a database comprising a source of real-time data external to the multidimensional database, wherein the  source of real-time data comprises a big data source comprising a plurality of source data aggregation clients, and wherein the data source provides on-demand access to the multidimensional cube to at least one of the plurality of source data aggregation clients; 
wherein, in response to a query directed at the multidimensional database,  each of said plurality of real-time data cubes is configured to  query the data source, the query comprising an identification of the  source of real-time data external to the multidimensional database; 
wherein the data source provides each of said plurality of real-time data cubes with on-demand access via said plurality of connections  to the  database comprising the source of real-time data external to the multidimensional database.

2. (Previously Presented) The system of claim 1, wherein targeted data from the at least one source of real-time data is fetched, by the data source, upon execution of the query.

for one or more dynamic computations.

4. (Original) The system of claim 3, wherein the one or more dynamic computations are based upon the query.

5. (Previously Presented) The system of claim 4, the transparent partition resides on top of said plurality of real-time data cubes and one or more multidimensional database cubes.

6. (Currently Amended) The system of claim 1, wherein:
each of the plurality of source data aggregation clients is associated with a separate one of the plurality of real-time data cubes of the multidimensional database.


7. (Currently Amended) The system of claim 1, wherein:
the plurality of source data aggregation clients is deployed inside a big data cluster of the big data source.



8. (Currently Amended) A method for real time data aggregation in a virtual cube in a multidimensional database, comprising: 
providing a computer that includes one or more microprocessors; 
operating a multidimensional database server on the computer;
storing a multidimensional database on the multidimensional database sever;
creating a plurality of real-time data cubes of the multidimensional database on the multidimensional database server, wherein each of the plurality of real-time data cubes is associated with a data attribute;
creating a transparent partition of the multidimensional database on the multidimensional database server, wherein the transparent partition resides on top of said plurality of real-time data cubes;
operating a provider service of the multidimensional database sever to provide a data source comprising a plurality of connections to a database comprising a source of real-time data external to the multidimensional database, wherein the  source of real-time data comprises a big data source comprising a plurality of source data aggregation clients, and wherein the data source provides on-demand access to the multidimensional cube to at least one of the plurality of source data aggregation clients; 
receiving a query directed at the multidimensional database;  
querying the data source with said plurality of real-time data cubes, the query comprising an identification of the source of real-time data external to the multidimensional database; 

 using targeted data from the  source of real-time data within the multidimensional cube without being stored therein.

9. (Previously Presented) The method of claim 8, wherein targeted data from the  source of real-time data is fetched, by the data source, upon execution of the query.

10. (Previously Presented) The system of claim 9, wherein the targeted data, upon being fetched by the data source, is utilized by the multidimensional database for one or more dynamic computations.

11. (Original) The system of claim 10, wherein the one or more dynamic computations are based upon the query.

12. (Previously Presented) The system of claim 11, wherein the transparent partition resides on top of said plurality of real-time data cubes and one or more multidimensional database cubes. 

13. (Currently Amended) The system of claim 8, wherein:
each of the plurality of source data aggregation clients is associated with a separate one of the plurality of real-time data cubes of the multidimensional database.


14. (Currently Amended) The system of claim 8, wherein:
the plurality of source data aggregation clients is deployed inside a big data cluster of the big data source.



15. (Currently Amended) A non-transitory computer readable storage medium having for real time data aggregation in a virtual cube in a multidimensional database operating on a computer that includes one or more microprocessors, which instructions, when read and executed cause  the computer to perform steps comprising: 
operating a multidimensional database server on the computer;
storing a multidimensional database on the multidimensional database sever;
creating a plurality of real-time data cubes of the multidimensional database on the multidimensional database server, wherein each of the plurality of real-time data cubes is associated with a data attribute;
creating a transparent partition of the multidimensional database on the multidimensional database server, wherein the transparent partition resides on top of said plurality of real-time data cubes;
, wherein the  source of real-time data comprises a big data source comprising a plurality of source data aggregation clients, and wherein the data source provides on-demand access to the multidimensional cube to at least one of the plurality of source data aggregation clients; 
receiving a query directed at the multidimensional database;  
querying the data source with said plurality of real-time data cubes, the query comprising an identification of the source of real-time data external to the multidimensional database; 
providing each of said plurality of real-time data cubes with on-demand access via said plurality of connections  to the  database comprising the source of real-time data external to the multidimensional database; and
using targeted data from the  source of real-time data within the multidimensional cube without being stored therein.

16. (Previously Presented) The non-transitory computer readable storage medium of claim 15, wherein targeted data from the source of real-time data is fetched, by the data source associated with the multidimensional cube, upon execution of the query.

17. (Previously Presented) The non-transitory computer readable storage medium of claim 16 wherein the targeted data, upon being fetched by the data source, is utilized by the multidimensional cube for one or more dynamic computations.

18. (Previously Presented) The non-transitory computer readable storage medium of claim 17, wherein the one or more dynamic computations are based upon the query.

19. (Previously Presented) The non-transitory computer readable storage medium of claim 18, wherein the transparent partition resides on top of said plurality of real-time data cubes and one or more multidimensional database cubes.  

20. (Currently Amended) The non-transitory computer readable storage medium of claim  15, wherein: 
each of the plurality of source data aggregation clients is associated with a separate one of the plurality of real-time data cubes of the multidimensional database.






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 10/05/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Gupta et al. (US PGPUB Abouzied et al. (US PGPUB 2009/0327330, hereinafter Abouzied). 
	The invention is directed: Real time data aggregation in a virtual cube in a multidimensional database, which is on demand access to the multidimensional cube to data source of real time and use targeted data from the source of real time data within the multidimensional cube without being stored. 
 	The closest prior arts are Gupta et al. (US PGPUB 2008/0301086, hereinafter Gupta) in view of Abouzied et al. (US PGPUB 2009/0327330, hereinafter Abouzied) are generally directed to various aspect of  a system, a method and non-transitory computer-readable storage medium for  allow user to select data aggregation and storage  which allowing for improved personalization, further disclose dynamic query which retrieve data  then store multidimensional data and a transactional data storage area to store underlying transactional data from which the multidimensional data is generated. 
 	However, none of Gupta and Abouzied teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, and 15. For examples, it failed to teach “a transparent partition of the multidimensional database, wherein the transparent partition resides on top of said plurality of real-time data cubes; a provider service of the multidimensional database sever wherein the provider service provides a data source comprising a plurality of connections to a database comprising a source of real-time data external to the multidimensional database, wherein the  source of real-time data comprises a big data source comprising a plurality of source data aggregation clients, and wherein the data 

This feature in light of other features, when considered as a whole, in the independent claims 1, 8 and 15 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 8 and 15. 
	The dependent claims depending upon claims 1, 8 and 15 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163